       Case 1:17-cv-03960-JMF Document 169 Filed 10/06/20 Page 1 of 1                                             ~     -I
                                                                                                                        !,
                                                                                                                        ii
                                                                                                                        '\
                                                                                                        I
                                                                                                        UJ
                                                                                                                f'•        Ii
                                                                                                                             I
                                                                                                                         ;l

                                                                         1){                                             :1
UNITED STATES DISTRICT COURT                                         j


SOUTHERN DISTRICT OF NEW YORK                                                         :'•: ll)\(oJJQ0QJ \
                                                                                                ~ _ _ _ _:_::    -- -   ·...,..•

------------------------------------------------------------X
CHARLES SEIFE,
                                   Plaintiff,                        17 CIVIL 3960 (JMF)

                 -against-                                                JUDGMENT

FOOD AND DRUG ADMINISTRATION, et al.,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated October 6, 2020, the summary judgment motions

of Defendants and Sarepta are GRANTED and Seife's cross-motion for summary judgment is

DENIED. As the parties explained in their March 22, 2018 joint letter and as noted in

Defendants' brief the "FDA also withheld information in the documents on the basis of patient

privacy pursuant to FOIA Exemption 6,' but Seife did not challenge the Exemption 6

withholdings in his cross-motion. Defs.' Mem. 4 n.3; see ECF No. 66, at 1-2. In any event, given

that the redactions were proper under Exemption 4, any remaining issues regarding Exemption 6

are moot; accordingly, the case is closed.


Dated: New York, New York
       October 6, 2020



                                                                     RUBY J. KRAJICK

                                                                           Clerk of Court
                                                               BY:
